Jordan, Judge.
The judgment of this court (Carr v. John J. Woodside Storage Co., 103 Ga. App. 858, 120 SE2d 907), affirming the trial court’s denial of a new trial to the plaintiff, having been reversed by the Supreme Court of Georgia on certiorari (Carr v. John J. Woodside Storage Co., 217 Ga. 438), the said judgment of this court is vacated and the judgment of the trial court denying the motion for new trial is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


All the Judges concur.

Randall Evans, Jr., for plaintiff in error.
Robert E. Knox, Fulcher, Fulcher, Hagler & Harper, Gould B. Harper, contra.